DETAILED ACTION

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/126,947, filed on September 10, 2018.

Information Disclosure Statement
The references cited within the IDS documents submitted on May 1, 2020 have been considered.

Claim Objections
Claim 13 is objected to because of the following informality:
In claim 13, line 1: change “claim 6” to - - claim 1 - - 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 9, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2017/0148677 A1) in view of Nam et al. (US 2019/0013237 A1, hereinafter referred to as ‘Nam’).
As to claim 1, Shin teaches a method of making a semiconductor structure (see e.g. figures 14-20), comprising: 
forming a staircase structure having a plurality of steps (see fig. 14), wherein the forming of each step of the plurality of steps comprises disposing a sacrificial layer (SC) over a dielectric layer (111); 
disposing an insulating layer (132) on the staircase structure (fig. 14); 
replacing the sacrificial layer of each step with a gate stack (see figs. 17 and 18), the gate stack comprising a conductive layer (160) and a first high-k dielectric layer (158) – see also fig. 4 for detail; 
forming a plurality of openings (180) in the insulating layer exposing portions of the staircase structure (see fig. 19); 
etching the to expose portions of the conductive layer of each step (also fig. 19, and see paragraph 0124); and 
forming a plurality of conductive structures (CGCP) in each of the plurality of openings (fig. 20).
Shin does not teach an etch-stop layer disposed on the plurality of steps.

It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching so Shin in order to add an etch-stop layer as taught by Nam, so as to provide additional structure to aid in proper etching of the gate/wordline contacts; such use of etch-stop layers being readily known and widely utilized in the art of semiconductor manufacturing.
As to claim 2, Nam teaches performing an etching process on the insulating layer, wherein an etching rate of the insulating layer is higher than an etching rate of the etch-stop layer.  See figures 19-21 and paragraphs 0122 & 0132-0137.
As to claim 3, Nam teaches the etching process comprises anisotropic dry etching.  See paragraphs 0133-0134.
As to claim 9, Nam teaches an etch-stop layer (30, fig. 15, see also e.g. paragraphs 0037 and 0121).  Nam does not teach a specific thickness of the etch-stop layer.  However, it has long been held that does not explicitly teach the thickness of the layer. However, it has long been held that mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled (See MPEP 2144.04 IV B). In this case, a review of the specification (paragraph 0056) reveals no particular benefit to any particular thickness, and in fact a range of 3 orders of magnitude is provided (10nm to 1000 nm), deflating an 
As to claim 10, Nam teaches disposing the etch-stop layer comprises performing chemical vapor deposition (CVD), physical vapor deposition (PVD), sputtering, atomic layer deposition (ALD), spin-coating, or any combination thereof.  See paragraphs 0039-0040.
As to claim 12, Shin teaches forming the plurality of conductive structures (CGCP) comprises disposing conductive materials inside the plurality of openings, the conductive materials directly on the exposed conductive layer (160) of the each step (shown in fig. 20).
As to claim 13, Shin teaches forming the plurality of conductive structures further comprises planarizing the conductive materials and the insulating layer (see paragraph 0127).
As to claim 14, Shin teaches forming the staircase structure further comprises performing a repetitive etch-trim process on the sacrificial layers and the dielectric layers (see paragraphs 0091-0092).
As to claim 15, Shin teaches replacing the sacrificial layer of each step with the gate stack comprises:
Atty. Dkt. No. 4123.0480003- 24 -forming a substrate opening (T, see fig. 16) through the staircase structure; 
removing the sacrificial layer of each step through the substrate (see fig. 17); and 

As to claim 16, Shin teaches disposing the first high-k dielectric layer (158) comprises disposing hafnium oxide, zirconium oxide, aluminum oxide, tantalum oxide, lanthanum oxide and/or any combination thereof (see paragraph 0116).
As to claim 17, Shin teaches disposing the conductive layer (160) comprises disposing tungsten, cobalt, nickel, copper, aluminum, and/or any combination thereof (see paragraph 0117).

//

Claims 6, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin and Nam as applied to claim 1 above, and further in view of Kim et al. (US 2017/0117222 A1, hereinafter referred to as ‘Kim’).
As to claim 6, neither Shin nor Nam teach an etch-stop layer comprising silicon nitride, silicon oxynitride, and silicon oxide.  However, Kim teach a related method of making a staircase memory structure, wherein an etch-stop layer is disposed on the plurality of steps (see figures 5-6).  The etch-stop layer (115) comprises silicon nitride (see paragraphs 0079-0080).  As to claims 19 and 20, Kim teaches prior to disposing the etch-stop layer, disposing a barrier layer (110) on each step of the plurality of steps, wherein the barrier layer protects underlying structures during the etching of the 
As to claim 11, Shin and Nam teach planarizing after formation of the insulation layer (Shin: paragraphs 0104-0105; Nam: paragraphs 0122-0123).  However, neither Shin nor Nam explicitly state that the planarizing is performed by chemical-mechanical-polishing (CMP).  However, Kim teaches CMP to planarized the insulation layer after formation (see paragraph 0083).  It would have been obvious to a person of ordinary skill in the art, at the time of the filing of the invention, to modify the teachings of Shin and Nam with CMP as taught by Kim, so as to realize the benefits of chemical-mechanical polishing in order to obtain a flat planar surface, as CMP is a notoriously well-known and utilized process in the semiconductor industry.

Allowable Subject Matter
Claims 4, 7, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  (Claims 5 and 8 are also objected to, as being dependent upon objected claims.)
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812